Pee Curiam.
The appeal must' be dismissed; it is not authorized by law. There is no mode of bringing to this court for revisal the judgment of a judge on a writ of habeas corpus, but by means of a writ of error.
The circuit judge is empowered by the statute (H. & H. 664) to sit in vacation on the trial of a writ of habeas corpus.
The application for the writ of error must be granted; not to operate as a supersedeas, however, until bond be given. A writ of error is the remedy given by the statute.